Citation Nr: 1643850	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  07-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left knee arthritis prior to August 16, 2010.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from June 1963 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for left knee arthritis and assigned a 10 percent evaluation effective from September 29, 2005.

In January 2011, the RO assigned a temporary total rating for the left knee based on surgical treatment effective from August 16, 2010, and assigned a 30 percent rating for a left knee total arthroplasty effective from October 1, 2011.  The RO in San Diego, California, later took jurisdiction over the Veteran's claims file.

The Board previously remanded the issues of a left knee rating higher than 10 percent prior to August 16, 2010, and a rating higher than 30 percent from October 1, 2011, for additional development in December 2014 and April 2015.  In February 2016, the Board denied a rating higher than 30 percent from October 1, 2011, and again remanded the issue of a rating higher than 10 percent prior to August 16, 2010.


FINDING OF FACT

Prior to August 16, 2010, range of motion in the left knee was, at worst, 0 degrees of extension and 68 degrees of flexion.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the relevant period on appeal is from September 29, 2005 (the day service connection was made effective) to August 15, 2010 (the day before the assignment of the temporary total rating).

During this period, the Veteran was assigned a 10 percent rating under Diagnostic Code (DC) 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

DC 5010 is identical to DC 5003, which provides that arthritis of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2015).  Where the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Under Diagnostic Code 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

In this case, a higher rating under DC 5260 is not warranted.  VA examinations from December 2005, August 2007, and July 2008 noted left knee flexion of 135, 68, and 124 degrees, respectively.  These findings include the onset of pain and repetitive motion testing, but still do not correspond to the 45 degrees of maximum flexion required for a higher 20 percent rating.

Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

A veteran may receive separate ratings under DCs 5260 and 5261 for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

A separate rating under DC 5261 is also not warranted.  All three VA examinations from the period on appeal document 0 degrees (full) extension, without any additional limitation due to pain or following repetitive testing.  Notably, records from the Veteran's August 16, 2010, left knee operation include preoperative findings of a 30 degree flexion contracture.  A flexion contracture holds the joint in a position of flexion.  See Dorland's Illustrated Medical Dictionary 417 (31st ed. 2007).  While these findings do indicate a limitation of extension, the exact onset of that level of disability cannot be determined with any certainty.  The earliest that that it can be factually ascertained that the Veteran had a flexion contracture is August 16, 2010, and his total rating effective as of that date contemplates this symptomatology.

Separate evaluations under DC 5257 may also be warranted for lateral instability or recurrent subluxation of the knees.  See VAOPGCPREC 23-97.  Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.

However, the December 2005 VA examination found no recurrent subluxation.  The Veteran reported symptoms of giving way in July 2008, but the August 2007 and July 2008 VA examinations recorded normal stability for all the left knee ligaments on objective testing.  Therefore, a separate rating under DC 5257 is not warranted.

Under DC 5258, a single 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under DC 5259, a single 10 percent rating is assigned for symptomatic removal of semilunar cartilage.

However, a claimant may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  Both codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the rule against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).

A history of a prior meniscectomy was noted during the December 2005 VA examination, and the Veteran reported pain and locking in the left knee.  However, the examination itself revealed no joint effusion or locking pain.  Similar findings were recorded in August 2007 and July 2008.  In the absence of any joint effusion, and in light of the pyramiding principles discussed above, ratings under DC 5258 or DC 5259 are not appropriate in this case.

Moreover, the evidence does not reflect findings pertinent to DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), or DC 5263 (genu recurvatum).

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran in this case has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his left knee disability results in any symptoms not contemplated by the rating schedule.  Therefore, no further discussion of an extraschedular rating is required.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The claim was previously remanded to allow the Veteran to submit treatment records specific to the period prior to August 16, 2010.  However, the Veteran did not respond to a March 2016 letter requesting the records in question.

The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's left knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

An initial rating higher than 10 percent for left knee arthritis prior to August 16, 2010, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


